2015 UT App 181



               THE UTAH COURT OF APPEALS

                       ANDREW BINKERD,
                          Appellant,
                              v.
                     SOUTH SALT LAKE CITY,
                          Appellee.

                      Per Curiam Decision
                       No. 20131021-CA
                       Filed July 30, 2015

           Third District Court, Salt Lake Department
               The Honorable Anthony B. Quinn
                          No. 130902768

          Michael P. Studebaker, Attorney for Appellant
         Sarah E. Spencer and Paul H. Roberts, Attorneys
                           for Appellee

      Before JUDGES STEPHEN L. ROTH, JOHN A. PEARCE and
                       KATE A. TOOMEY.

PER CURIAM:

¶1     Andrew Binkerd appeals the dismissal of his petition for
post-conviction relief. We affirm.

¶2     Binkerd was charged in justice court with driving while
impaired and other various offenses after a traffic stop initiated
by Utah Highway Patrol Trooper Lisa Steed. Binkerd pleaded
guilty to the driving while impaired charge in 2009. In 2013
Binkerd filed a Petition for Post-Conviction Relief in the district
court seeking to have his guilty plea set aside. The district court
dismissed the petition. Binkerd appeals, arguing that South Salt
Lake City withheld material exculpatory evidence concerning
professional misconduct by Trooper Steed. Binkerd also argues
that additional evidence of Trooper Steed’s misconduct not
                  Binkerd v. South Salt Lake City


known at the time constitutes newly discovered evidence that
entitles him to relief under the Post-Conviction Remedies Act.

¶3     This court has recently resolved the precise issues raised
by Binkerd. See Monson v. Salt Lake City, 2015 UT App 136;
Magallanes v. South Salt Lake City, 2015 UT App 154. In Monson
and Magallanes we concluded that the evidence of Trooper
Steed’s misconduct was merely impeachment evidence rather
than exculpatory. Accordingly, the City had no obligation to
disclose the evidence prior to the plea. See Monson, 2015 UT App
136, ¶¶ 10–11. The analysis set forth in Monson and Magallanes
conclusively resolves the issues in this case because both the
arguments raised and the factual background are nearly
identical to that in the other two decisions.

¶4    Affirmed.




20131021-CA                     2                   2015 UT App 181